DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP 2005158903).
Regarding claim 1, Kawamura et al. disclose in fig. 5, a capacitor array comprising: a plurality of solid electrolytic capacitor elements (1a, 1b) each of which has a first main surface (top or bottom) and a second main surface (bottom or top) facing each other in a thickness direction and includes an anode plate (11, 11b)) made of a valve action metal [0030], 
a porous layer [0016] on at least one surface of the anode plate (11, 11b), a dielectric layer [0016] on a surface of the porous layer [0016], and a cathode layer [0016]  on a surface of the dielectric layer (22) and
including a solid electrolyte layer [0040]  a first sealing layer (2) in a sheet-like shape and covering the first main surface (bottom) of the plurality of solid electrolytic capacitor elements (1a, 1b); and
a second sealing layer (4) in a sheet-like shape (top) and covering the second main surface (top) of the plurality of solid electrolytic capacitor elements (1a, 1b).
Regarding claim 2, Kawamura et al. disclose a distance from a bottom surface (bottom) of the second sealing layer (4) to the anode plate (11, 11b) of each of the solid electrolytic capacitor elements (1a, 1b) is uniform (see fig. 5). 
Regarding claim 3, Kawamura et al. disclose the second sealing layer (4) extends toward the first sealing layer (2) and into a gap between the anode plates (11, 
Regarding claim 6, Kawamura et al. disclose a plurality of element housing spaces provided above the first sealing layer (2), wherein each of the solid electrolytic capacitor elements (1a, 1b) is disposed in corresponding one of the element housing spaces (see 4 and 5).
Regarding claim 8, Kawamura et al. disclose a composite electronic component comprising:
the capacitor array according to claim 1,
external electrodes (25) outside the first sealing layer (2) or the second sealing layer of the capacitor array and respectively electrically connected to the anode plate (11, 11b)  and
the cathode layer [0016] of the capacitor array; and an electronic component electrically connected to the external electrodes (not illustrated).
Regarding claims 9 and 10, Kawamura et al. disclose the claimed invention.
When reading the preamble in the context of the entire claim, the recitation “the electronic component is a passive/active element” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 5,926,363).
Regarding claim 1, Kuriyama discloses in fig. 17B, a capacitor array comprising: a plurality of solid electrolytic capacitor elements (24) each of which has a first main surface (top or bottom) and a second main surface (bottom or top) facing each other in a thickness direction and includes an anode plate (18) made of a valve action metal (Ta – (C: 8, L: 59-60), 
a porous layer (21) on at least one surface of the anode plate (18), a dielectric layer (22) on a surface of the porous layer (21), and a cathode layer (23) on a surface of the dielectric layer (22)and
including a solid electrolyte layer (C: 9, L: 20-30); a first sealing layer (15) in a sheet-like shape and covering the first main surface (bottom) of the plurality of solid electrolytic capacitor elements (24); and
a second sealing layer (25) in a sheet-like shape and covering the second main surface (top) of the plurality of solid electrolytic capacitor elements (24).
Regarding claim 2, Kuriyama discloses a distance from a bottom surface (bottom) of the second sealing layer (25) to the anode plate (18) of each of the solid electrolytic capacitor elements is uniform (see fig. 17B). 
Regarding claim 3, Kuriyama discloses the second sealing layer (25) extends toward the first sealing layer (15) and into a gap between the anode plates (18) of adjacent solid electrolytic capacitor elements (24) of the plurality of solid electrolytic capacitor elements. 
Regarding claim 6, Kuriyama discloses a plurality of element housing spaces provided above the first sealing layer (15), wherein each of the solid electrolytic capacitor elements (24) is disposed in corresponding one of the element housing spaces (20 - see 9A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2005158903).
Regarding claim 5, Kawamura et al. disclose the claimed invention except for a distance between the anode plates of adjacent solid electrolytic capacitor elements of the plurality of solid electrolytic capacitor elements is 30 µm to 500 µm.
It is known in the art to separate capacitors according to the need of a particular system (number of capacitors contained in a system / capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the array of Kawamura et al. so that a distance between the anode plates of adjacent solid electrolytic capacitor elements of the plurality of solid electrolytic capacitor elements is 30 µm to 500 µm, since such a modification would form an element having a desired number of capacitors (capacitance) contained in the element. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2005158903) in view of Pelcak et al. (US 2007/0211414). 
Regarding claim 7, Kawamura et al. disclose the solid electrolytic capacitor elements and being supported by the first sealing layer (2) or the second sealing layer (see fig. 5).
Kawamura et al. disclose the claimed invention except for a capacitor element being different in type from the solid electrolytic capacitor elements.
Pelcak et al. disclose a capacitor assembly (title) comprising solid electrolytic capacitor elements (2a, 2b) and a ceramic capacitor element (22). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the array of Kawamura et al. to include a ceramic capacitor element since such a modification would form an integrated capacitor array that has high capacitance, low ESR and low piezoelectric noise.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor array wherein the second sealing layer further extends into part of the first sealing member (claim 4).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,280,343

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848